Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-16-00419-CR

                               Antrail Jadaveonte Le MUNERLYN,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CR9397
                          Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: August 17, 2016

APPEAL DISMISSED

           Pursuant to a plea bargain agreement, appellant pled nolo contendere to “burglary

habitation-force.” The trial court signed a certification of defendant’s right to appeal stating that

this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2). Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these rules.” TEX. R.

APP. P. 25.2(d). Accordingly, on July 8, 2016, this court issued an order stating this appeal would

be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows
                                                                                   04-16-00419-CR


defendant has the right of appeal was made part of the appellate record. See Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1. No amended

trial court certification has been filed; therefore, this appeal is dismissed.


                                                    PER CURIAM


Do not publish




                                                  -2-